                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGIN                             FILED
                                         Norfolk Division


                                                                                    FEB 1 2 2019
VICTOR GARCIA VILLARREAL,
#88984-179,                                                                    CLERK. US DISTRICT COURT
                                                                                     NORFOI.K. VA

                       Petitioner,

V.                                                                   Action No. 2:17cv533


ERIC WILSON,
Warden,

                       Respondent.


                                         FINAL ORDER


         This matter was initiated by petition for a writ of habeas corpus pursuant to 28 U.S.C.

§2241. ECF No. 1. Petitioner Victor Garcia Villarreal is a federal prisoner convicted and

sentenced in the United States District Court for the Northern District of Florida, and presently

confined at the Federal Correctional Institution in McRae, Georgia, although he was confined in a

federal correctional institution in Petersburg, Virginia at the time he filed his petition. ECF Nos.

1, 10.

         The petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. In the

report and recommendation filed December 21,2018, the Court found that the "savings clause" in

28 U.S.C. § 2255(e) does not apply to Villarreal's petition. ECF No. 10. As a result, Villarreal

cannot challenge the legality of his conviction by means of a section 2241 habeas petition. The

report recommends that VillaireaPs petition for a writ of habeas corpus be dismissed without
prejudice. The Court has received no objections to the report and recommendation and the time

for filing objections has expired.

       The Court does hereby adopt and approve the findings and recommendations set forth in

the report and recommendation. It is, therefore, ORDERED that the petition for a writ of habeas

corpus is DISMISSED WITHOUT PREJUDICE.

       Villarreal may appeal from the judgment entered pursuant to this Final Order by filing a

notice ofappeal with the Clerk ofthis court, United States Courthouse,600 Granby Street, Norfolk,

Virginia 23510, within sixty days from the date of entry ofsuch judgment.

       The Clerk shall mail a copy of this Final Order to counsel of record for respondent and to

Villarreal at the address ofrecord and McRae Correctional Institution, P.O. Drawer 55030, McRae

Helena, OA 31055.




                                                    Raymond A;Jackson
                                                    United States District Judgp
                                                    Raymond A. Jackson
                                            UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
February      ,2019
